Citation Nr: 0112075	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  99-12 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a temporary total disability rating based 
upon a hospitalization in excess of 21 days.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1971.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO). 

In the February 2000 supplemental statement of the case 
(SSOC), the RO stated that it had received the veteran's 
substantive appeal on May 14, 1999.  The Board has been 
unable to locate the May 14, 1999 substantive appeal in the 
veteran's claims file.  Under the provisions of 38 U.S.C.A. 
§ 7105(a) (West 1991), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2000).  The Board may not entertain an application for 
review on appeal unless it conforms to the law.  38 U.S.C.A. 
§ 7108 (West 1991).

There is a presumption of regularity under which it is 
presumed that government officials have properly discharged 
their official duties.  See United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 
1 (1926) and Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In 
this case, the presumption of regularity favors the veteran 
as the Board will assume, based on the February 2000 SSOC, 
that the RO did receive the substantive appeal in May 1999.  
Accordingly, the Board will assume jurisdiction of the issues 
cited in the February 2000 SSOC.  The RO, the veteran, or his 
representative is requested to provide the VA with a copy of 
this substantive appeal.  If the substantive appeal can not 
be located, the veteran should be asked to provide the VA 
with a statement which indicates what was contended within 
the substantive appeal of May 1999. 

In February 2000, the RO adjudicated the claim of entitlement 
to a temporary total disability rating based upon a 
hospitalization in excess of 21 days based, apparently, on a 
hospitalization in November 1997.  If the February 2000 
determination is based on a period of hospitalization other 
than the period of hospitalization cited within the rating 
decision of February 1999 (the rating decision before the 
Board at this time), this issue would not be before the 
Board.  The rating decision of February 1999 notes VA 
treatment records spanning October 1992 to March 1998, 
however, no discrete period or periods of inpatient care, if 
any, are identified.  As the Board does not have the May 1999 
substantive appeal, it is not clear if the veteran raised any 
other claims at that time.  The RO should clarify this issue 
by noting which period of hospitalization was addressed in 
the February 1999 rating action and which period of 
hospitalization was addressed in the February 2000 rating 
action.

In March 2001, the veteran's representative raised the claim 
of entitlement to service connection for diabetes.  The RO 
should take appropriate action to adjudicate this new claim.  
In any event, no other issue is before the Board at this 
time.


REMAND

In the November 1998 to July 1999 VA hospitalization, it was 
noted that the veteran was receiving benefits from the Social 
Security Administration (SSA).  The United States Court of 
Veterans Claims (Court) has held that, while a SSA decision 
is not controlling for purposes of VA adjudications, the 
decision is "pertinent" to a veteran's claim.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).  As it appears 
in this case, if the veteran has received benefits from the 
SSA and those benefits are based upon disability, the medical 
record upon which the award was based would be pertinent to 
the veteran's current claim. 

Concerning the case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In view of the new criteria and the state of the record, 
further development, as specified below, is required.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be asked to 
identify all sources of treatment for his 
post-traumatic stress disorder (PTSD).  
The RO should obtain treatment records 
from all sources identified that are not 
already of record.

2.  The RO should address the claim for 
service connection for diabetes mellitus 
raised by the veteran's representative.

3.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records.  
The RO should invite the attention of the 
Social Security Administration to 
38 U.S.C.A. § 5106 (West 1991).  If SSA 
records are obtained, these should be 
associated with the veteran's claims 
folder.  If not, the steps taken to 
obtain these records and the response of 
the SSA should be made part of the record 
in the claims folder.  

4.  Then, the veteran should be examined 
by a VA psychiatrist to determine the 
nature and extent of his service-
connected PTSD.  As the veteran appears 
to be currently housebound, the VA may be 
required to make special arraignments to 
have the veteran evaluated.  The 
examiner, in conjunction with the 
examination, must review the claims 
folder or the pertinent medical records 
contained therein.  The purpose of this 
evaluation is to determine the degree of 
disability associated with the veteran's 
PTSD.  If there are different psychiatric 
disorders other than PTSD, the examiner 
must attempt to reconcile the diagnoses 
and specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, that fact should 
be specified.  All necessary special 
studies or tests are to be accomplished.  
The examiner should assign a GAF score 
for each psychiatric disorder diagnosed.  
The physician must define the score 
assigned.  The basis for any conclusions 
should be explained, and any social and 
industrial impairment should be 
specifically noted.  

In this respect, the psychiatrist must 
identify the frequency and severity of 
all findings, as well as to enumerate all 
symptomatology, particularly with respect 
to:

a) The veteran's affect, speech, memory, 
judgment, abstract thinking, mood and 
impulse control;  

b) The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c) The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d) The veteran's ability to adapt to 
stressful circumstances;

e) Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  

f)  Finally, if alcohol or drug abuse is 
part of the diagnostic picture, the 
examiner should indicate whether symptoms 
attributable to such causes are causally 
related to PTSD, and if not, can they be 
distinguished from the manifestations of 
PTSD, and, if so, the examiner should 
provide an opinion as to the degree to 
which the manifestations of PTSD alone 
affect the veteran's ability to function.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  Thereafter, the case should be 
reviewed by the RO.  The RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




